DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s response filed on 01/27/2022 in which claims 2-5, 8-11 and 20 were amended, claim 1 was canceled, and claims 15-19 and 21 are withdrawn has been entered of record.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-21 directed to Species II and III non-elected without traverse.  Accordingly, claims 15-21 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 15-21 are canceled.

Allowable Subject Matter
Claims 2-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2-7 and 11-14, the prior art does not teach or suggest either alone or in combination a memory device comprising: wherein the sense circuit is operable in a first mode and in a second mode, the sense circuit comprising: a reference circuit operable to generate a reference signal and receive a reference value read from at least one memory cell of the plurality of memory cells; a self-reference circuit operable to receive a self-reference value read from at least one memory cell of the plurality of memory cells based at least in part on detecting the one or more error conditions associated with the reference value; and a sense output circuit operable to: compare the self-reference value read from the at least one memory cell of the plurality of memory cells and the self-reference signal, and output a data digit based at least in part on the comparison and in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claim 8, the prior art does not teach or suggest either alone or in combination a memory device comprising: a multiplexer operable to: receive the reference signal and the value read from the at least one memory cell of the plurality of memory cells; receive a signal indicating a detection of one or more conditions associated with the data read from at least one of the plurality of memory cells; and 
Regarding claim 9, the prior art does not teach or suggest either alone or in combination a memory device comprising: wherein the self- reference circuit is operable to: generate a self-reference value based at least in part on a second value read from a second memory cell of the plurality of memory cells during a reference read operation that occurs before the self-reference value is generated, wherein the second value read from the second memory cell includes the self-reference value and a third value read from the second memory cell during an additional reference read operation of the second memory cell and in combination with other limitations.
Regarding claim 10, the prior art does not teach or suggest either alone or in combination a memory device comprising: compare the self-reference value read from the at least one memory cell of the plurality of memory cells and the self-reference signal, wherein comparing the value read from the at least one memory cell of the plurality of memory cells and the reference signal takes longer than generating the self-reference signal and in combination with other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825